DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haga et al. (US Patent Application Pub. No.: US 2007/0278876 A1).
For claim 20, Haga et al. disclose the claimed invention comprising: a motor (see figure 1) including a rotor (reference numeral 80, see figure 1), and a stator including a stator core (reference numeral 20) including a first end face (top portion of stator core 20) and a second end face (bottom portion of stator core 20, see figure 1), and teeth (reference numeral 21b) protruding inwardly (see figure 2), a first insulator (reference .  

Allowable Subject Matter
Claims 1-19 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including a motor including a rotor, and a stator including a stator core having a first end face and a second end face, and having teeth protruding inwardly, a first insulator covering the first end face, a second insulator covering the second end face, a rib located on at least one of the first insulator or the second insulator, and overlapping the teeth in an axial direction of the teeth, and coils including a wire wound around the teeth via the first insulator and the second insulator and the rib as recited in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of stator insulation configurations: US 20180205281 A1 (YOSHIDA; Tatsuya et al.), US 20180183282 A1 (ASO; Hiroki et al.), US 20180034354 A1 (NIWA; Akira), US 20180034336 A1 (MORI; Shuichi et al.), US 20150008783 A1 (KITAJI; Kazuya et al.), US 20170317548 A1 (SUZUKI; Ryosuke et al.), US 20150028727 A1 (Watanabe; Norihiro et al.), US 20130115064 A1 (Kimura; Takaaki et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALEX W MOK/Primary Examiner, Art Unit 2834